Citation Nr: 1504982	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-27 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977 and from January 2003 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2013, the Veteran and his wife testified at a Board video-conference hearing.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for his type II diabetes mellitus.  He has argued that his type II diabetes mellitus is secondary to his service-connected obstructive sleep apnea, hypertensive heart disease, and hypertension.

The Veteran was afforded a VA (QTC) examination in December 2012.  There, the examiner opined that it was less likely than not that the Veteran's diabetes was proximately due to or the result of the Veteran's service-connected disabilities.  As rationale, the examiner explained that there is evidence that diabetes causes sleep apnea and hypertension, but evidence does not show that sleep apnea or hypertension cause type II diabetes mellitus.  The December 2012 VA examination is inadequate for two reasons. 

First, the Board notes that secondary service connection may be established for a nonservice-connected disability which is aggravated by a service-connected disability. In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995).  Because no opinion has been provided as to whether the Veteran's type II diabetes mellitus is aggravated by his sleep apnea, hypertensive heart disease, or hypertension, the Board is unable to determine whether secondary service connection is warranted.  As such, an opinion addressing such should be obtained.

Second, an opinion is necessary as to whether direct service connection is warranted.  In this instance, a glucose fasting laboratory test was performed during the Veteran's latest period of active service.  Results from the March 2004 testing showed apparently elevated blood glucose levels.  Moreover, the Veteran testified that he was diagnosed with type II diabetes mellitus during service in March 2004.  As such, the question of whether type II diabetes mellitus was developed during active service should be explored on remand.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records relating to the Veteran's type II diabetes mellitus and associate those records with the claims file. All efforts to obtain VA treatment records should be noted within the Veteran's claims file.

2. Return the claims folder to the examiner who provided the December 2012 examination. After a review of the claims folder, the examiner should attempt to express the following opinions:

a. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's type II diabetes mellitus had its onset in service or is otherwise related to service?

In answering such, the examiner must specifically comment on the Veteran's March 2004 in-service glucose fasting testing results.

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected sleep apnea, hypertensive heart disease, or hypertension aggravated (increased in disability beyond the natural progression) his type II diabetes mellitus? If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability?

If the examiner who provided the December 2012 examination is no longer available, the claims folder must be made available to another equally qualified medical professional, and this professional should attempt to provide the requested opinion.  An additional examination should be scheduled only if deemed necessary by the examiner. 

The rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3. Then, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




